— Motion for reargument denied. Memorandum: We are not convinced that, on this record, we may make the proposed finding of fact as to the claimed pledge agreement. Assuming, but not deciding, we have that authority, we think that we should not exercise it in this case, as such procedure would deprive appellant of a review of the facts on appeal (N. Y. Const., art. VI, § 7; Civ. Prac. Act, § 605). As set forth in our original memorandum we think that, in the interest of justice, the question of fact as to whether or not a pledge agreement was made, should be determined on a new trial. Present — Taylor, P. J., McCum, Love, Kimball and Piper, JJ. [See 276 App. Div. 1054.]